ITEMID: 001-108604
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF LAHTONEN v. FINLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 10 - Freedom of expression -{General} (Article 10-1 - Freedom of expression)
JUDGES: David Thór Björgvinsson;George Nicolaou;Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Päivi Hirvelä;Zdravka Kalaydjieva
TEXT: 5. The applicant was born in 1970 and lives in Helsinki.
6. The applicant is a journalist and the editor-in-chief of a monthly magazine called Alibi, which specialises in crime reporting and has a circulation of approximately 32,000. The publisher of Alibi is Yhtyneet Kuvalehdet Oy.
7. On 29 July 2003 J., a police officer, stopped a person unknown to him on the road and used his police identity card to take possession of the person’s car for emergency reasons, as he put it. He then drove off at high speed. After the car appeared to break down, J. tried to acquire another vehicle in the same manner. The persons in the second car turned out to be two police officers in civilian clothing, who were monitoring the traffic. After having threatened the police officers with violence, J. continued towards his destination. His speed alternated between 160 and 185 km/h in a zone where the limit was set at 80 and 100 km/h. At his destination, J. was apprehended by the police and charged with stealing the vehicle and various other offences.
8. Soon after his arrest, J. gave an exclusive interview, for a fee, to a weekly magazine called 7-Päivää. His real name was not revealed in the interview but his picture (face in profile) was used and the article mentioned that he was, at the time, undergoing involuntary treatment in a mental hospital. J. had also offered an interview to Alibi (and the applicant) against payment but the offer was refused by the applicant.
9. On 3 February 2004, in the hearing before the District Court (käräjäoikeus, tingsrätten), J. pleaded guilty to most of the charges. The court ordered J., in accordance with his own request, to undergo psychiatric examination to establish whether he was, at the time, criminally responsible for his actions.
10. In the March 2004 edition of Alibi an article was published about J. and his case. The article was written by the applicant. The information in the article was based on the public court documents acquired by the applicant from the District Court after the hearing on 3 February 2004. The article included J.’s name, year of birth, some background information about him and his current place of work, details of the incident of 29 July 2003 and information that J. had wished to undergo a psychiatric evaluation before the court’s decision was made and that he had been ordered to do so by the court.
11. On 26 May 2004 the Mustasaari District Court found J. guilty of all charges but, because he had been found not to have been criminally responsible for his actions, the court waived the sentence.
12. On 15 April 2004 J. lodged a complaint with the Finnish Council for Mass Media (Julkisen sanan neuvosto, Opinionsnämnden för massmedier) about the subject-matter of the case. On 18 August 2004 the Council found that the applicant had violated good journalistic practice by publishing J.’s name and information about his psychological examination. The Council gave the applicant a warning.
13. On 19 September 2004 J. requested the police to investigate whether the applicant had committed an offence of “dissemination of information violating private life” (yksityiselämää loukkaavan tiedon levittäminen, spridande av information som kränker privatlivet) on account of his article. J. also requested the applicant to pay, in addition to his legal fees, 15,000 euros (EUR) in damages for mental suffering caused by the article in question.
14. On 31 December 2004 the public prosecutor decided not to prosecute as he did not find proof or probable cause to support the indictment. He found that a psychiatric assessment and the decision to order a person to undergo such an assessment were integral parts of crime reporting. No further comments about J.’s health had been made in the article. Moreover, when balancing the freedom of expression against the protection of privacy, he agreed that the latter required non-disclosure of J.’s name. However, the reasons for disclosing J.’s name, namely the fact that J. was a police officer, the gravity of the charges against him and the need to clear other local police officers, weighed heavier. No crime had thus taken place.
15. On 23 March 2005 J. lodged a complaint with the Prosecutor General (valtakunnansyyttäjä, riksåklagaren) who on 20 July 2006 ordered charges to be brought against the applicant.
16. On 15 June 2007 the District Court convicted the applicant of dissemination of information violating private life and sentenced him to pay 30 day-fines, a total of EUR 1,170, adjusted to his taxable income. In addition, the applicant was ordered to pay J.’s legal fees in the amount of EUR 5,896.21 plus interest. J.’s claim for non-pecuniary damages was dismissed without examining the merits as he had not directed his compensation claim against the publisher of Alibi, Yhtyneet Kuvalehdet Oy, who bore the primary responsibility according to the law. The court noted that J. was an experienced police officer whose duties involved the exercise of public power but that he was not of high rank. The crimes had not been committed in office but had taken place during J.’s free time. The judgments convicting J. as well as the information about his lack of criminal liability and wish to undergo psychiatric evaluation were public. However, all public information was not necessarily publishable. The crimes committed by J. had been ordinary and not very serious. On the other hand, the local interest in the case had been so exceptional that it had been reasonable to write about acts committed by J. and about his state of mind. The applicant had been aware of the fact that J. had been mentally ill at the time of the publication. The publication of J.’s name did not strengthen the applicant’s journalistic message nor was it well-founded in any other way. J.’s name had not been disclosed in any other publication. The fact that J. had given an interview to the press did not change the outcome of the applicant’s case as J. had not been able to evaluate the repercussions of his actions due to his mental illness.
17. Following the applicant’s conviction, various media published a story about it, mentioning his name and profession. Some of them also included the applicant’s picture. He did not consent to the media reports.
18. By letter dated 12 July 2007 the applicant appealed to the Helsinki Court of Appeal (hovioikeus, hovrätten), claiming, inter alia, that the publication of public information could not fall within the scope of Chapter 24, section 8, of the Penal Code and that, in any event, the intention was lacking.
19. On 10 July 2008 the Court of Appeal upheld the lower court’s decision. The legal fees to be paid by the applicant were lowered to EUR 4,000 plus interest. The request for non-pecuniary damages was rejected as premature because the compensation claim had not been directed against Yhtyneet Kuvalehdet Oy. The court found, in addition to the District Court’s reasoning, that a crime was not the perpetrator’s private matter. However, J.’s trial had still been pending when the impugned article was published. Due to his mental illness, he had not been able to understand that his acts or trial would attract more publicity than usual. The applicant’s act was intentional as he must have known that it was probable that the publication of the information would be conducive to suffering or damage to J.
20. By letter dated 8 September 2008 the applicant appealed to the Supreme Court (korkein oikeus, högsta domstolen), reiterating the grounds of appeal already presented before the Court of Appeal.
21. On 4 December 2008 the Supreme Court refused the applicant leave to appeal. J. was granted leave to appeal with regard to the question of nonpecuniary damages.
22. On 6 May 2009 the Supreme Court referred the issue of nonpecuniary damages back to the Helsinki District Court for examination as Yhtyneet Kuvalehdet Oy had not been summoned as a defendant in the case or been reserved an opportunity to be heard in the matter.
23. On 23 March 2010 the Helsinki District Court found the applicant liable for damages. It ordered the applicant to pay J., jointly with Yhtyneet Kuvalehdet Oy, EUR 10,000 plus interest as well as EUR 3,200 for costs and expenses. Moreover, the applicant alone was ordered to pay J. costs and expenses in the amount of EUR 5,728.86. The court found that the publication of J.’s name had caused him and his family mental suffering, especially as his delusions had been mentioned in the article. The article had affected J.’s reputation permanently and it had made it difficult for J. to continue to live a normal life. J. had given an interview to another magazine in which his identity had not been disclosed. Therefore, the fact that he had given the interview did not make his suffering any less. At the time of the interview J. had been mentally ill and was not able to assess the consequences of the interview. J.’s name had been published by the applicant seven months after J. had committed the crimes and during the District Court proceedings.
24. By letter dated 21 April 2010 the applicant and Yhtyneet Kuvalehdet Oy appealed against the District Court decision to the Helsinki Court of Appeal, requesting that the claim for damages be rejected or at least reduced. They contended that the non-pecuniary damage suffered by J. was not due to the applicant’s article but the result of the crimes he had committed.
25. On 5 November 2010 the Helsinki Court of Appeal partly accepted the applicant’s appeal and ordered him to pay J., jointly with Yhtyneet Kuvalehdet Oy, EUR 5,000 plus interest as well as EUR 2,140 for costs and expenses. Moreover, the applicant alone was ordered to pay J. costs and expenses in the amount of EUR 4,200. The court found that information about a person’s mental health was sensitive information the publication of which, together with J.’s name, was conducive to causing J. suffering. The applicant’s conviction and order to pay non-pecuniary damages to J. did not represent an unreasonable sanction, even bearing in mind that the case concerned an exception to the freedom of expression. The fact that J. had given an interview to a magazine prior to the publication of the impugned article had caused him suffering already. The applicant could be held responsible only for the additional suffering caused to J. thereafter by the impugned article.
26. On an unspecified date all parties to the proceedings appealed to the Supreme Court.
27. On 21 June 2011 the Supreme Court refused leave to appeal.
28. Article 8 of the Constitution of Finland (Suomen perustuslaki, Finlands grundlag, Act no. 731/1999) provides that no one shall be found guilty of a criminal offence or be sentenced to a punishment on the basis of a deed, which has not been determined punishable by an Act at the time of its commission. The penalty imposed for an offence shall not be more severe than that provided by an Act at the time of commission of the offence.
29. Article 10 of the Constitution guarantees everyone’s right to private life. According to it,
“Everyone’s private life, honour and the sanctity of the home are guaranteed. More detailed provisions on the protection of personal data are laid down by an Act.
The secrecy of correspondence, telephony and other confidential communications is inviolable.
Measures encroaching on the sanctity of the home, and which are necessary for the purpose of guaranteeing basic rights and liberties or for the investigation of crime, may be laid down by an Act. In addition, provisions concerning limitations of the secrecy of communications which are necessary in the investigation of crimes that jeopardise the security of the individual or society or the sanctity of the home, at trials and security checks, as well as during the deprivation of liberty may be laid down by an Act.”
30. Article 12 of the Constitution concerns the freedom of expression and provides the following:
“Everyone has the freedom of expression. Freedom of expression entails the right to express, disseminate and receive information, opinions and other communications without prior prevention by anyone. More detailed provisions on the exercise of the freedom of expression are laid down by an Act. Provisions on restrictions relating to pictorial programmes that are necessary for the protection of children may be laid down by an Act.
Documents and recordings in the possession of the authorities are public, unless their publication has for compelling reasons been specifically restricted by an Act. Everyone has the right of access to public documents and recordings.”
31. Chapter 24, section 8, of the Penal Code (rikoslaki, strafflagen; Act no. 531/2000) reads as follows:
“Dissemination of information violating private life: A person who unlawfully (1) through the use of the mass media, or (2) in another manner publicly spreads information, an insinuation or an image of the private life of another person, such that the act is likely to cause that person damage or suffering, or subject that person to contempt, shall be convicted of injuring personal reputation and sentenced to a fine or a maximum term of two years’ imprisonment.
The spreading of information, an insinuation or an image of the private life of a person in politics, business, public office or a public position, or in a comparable position, shall not constitute injury to personal reputation, if it could affect the evaluation of that person’s activities in the position in question and if it is necessary for the purposes of dealing with a matter of importance to society.”
32. According to the travaux préparatoires (see government bill HE 184/1999), the content of this provision corresponds to the former Chapter 27, section 3(a), of the Penal Code. The amendments and clarifications made to the existing provision were mainly technical. The provision thus still restricts the protection of the private life of persons exercising important political or economic powers. Functions in respect of which the protection of private life is narrower in scope under paragraph 2 include political functions, business functions and public functions or duties. The matter must have social significance. This restriction, however, applies only to the persons referred to, not to their close friends and family. According to the Parliamentary Law Committee’s Report (lakivaliokunnan mietintö, lagutskottets betänkande LaVM 6/2000), the purpose of that provision is to permit the dissemination of information on the private life of such persons if the information may be relevant in assessing the performance of their functions.
33. The government bill HE 184/1999 further provides that in the assessment of interferences with private life, the lawfulness of the interference and the concept of private life are taken into account. The publicity of a document does not automatically give the right to present in the mass media information concerning one’s private life included in the document. A person’s consent to the provision of information has relevance in the assessment of the lawfulness of the interference. Without explicit consent, there is usually no reason to believe that the person in question would have consented to the publication of information relating to private life (see Parliamentary Law Committee’s Report LaVM 6/2000). Moreover, private life is, in particular, protected against dissemination of information which may be correct as such. In order for the act to be punishable, it is necessary that the information concerns the private life of the person in question (see government bill HE 184/1999). With regard to the concept of private life, a reference is made to the explanatory works concerning the Constitutional provisions on fundamental rights and to the government bill HE 84/1974.
34. In the travaux préparatoires concerning the former Chapter 27, section 3(a), of the Penal Code (see government bill HE 84/1974), there was no precise definition of private life but matters such as, inter alia, family life, spare time activities, health and relationships and such conduct in socially significant positions that had no significance to the relevant exercise of power, were considered as a part of private life. It was further required that the act might have caused damage or suffering. Such damage might have also been “immaterial damage, which might have manifested itself in problems with social interaction or respect”. An ordinary person enjoyed the strongest protection of private life. His or her involvement in an incident of importance to society might have warranted an exception to the protection. In any case, if an offence was of such a kind that it could not be regarded as having social significance, it was a matter to be protected as belonging to the sphere of private life, otherwise the protection of private life did not restrict publishing. Moreover, the publishing could not be to a greater extent than was necessary. Thus, the necessity of mentioning a person’s name or other description of a person enabling identification was always subject to careful consideration.
35. The Act on the Openness of Government Activities (laki viranomaisten toiminnan julkisuudesta, lagen om offentlighet i myndigheternas verksamhet; Act no. 621/1999) contains provisions on the right of access to official documents in the public domain, officials’ duty of non-disclosure, document secrecy and any other restrictions of access that are necessary for the protection of public or private interests, as well as on the duties of the authorities to achieve the objectives of the Act. However, there are specific provisions that apply to court hearings.
36. According to section 22 of the Act on the Publicity of Court Proceedings in General Courts (laki oikeudenkäynnin julkisuudesta yleisissä tuomioistuimissa, lagen om offentlighet vid rättegång i allmänna domstolar; Act no. 370/2007), the court decisions are public unless the court orders that they be kept secret. The parties and the public have the right to be present when the decisions are pronounced.
37. According to the preparatory works of the Act (see government bill HE 13/2006),
“... the case files are to a large extent public and the publicity does not limit itself to publicity of oral hearings. On the other hand, in Finland the publicity of the case files does not automatically mean that all public documentation could as such, for example, without invading privacy, be published in the media. This right of the media to publish is limited not only by its self-regulation but also for example by the provisions of the Penal Code concerning the protection of privacy. It can, thus, be said that publicity is wider and the control of the protection of privacy is done mostly retrospectively. It is for the media themselves to consider which of the public documentation they shall publish.”
38. Section 39 of the Freedom of the Press Act (painovapauslaki, tryckfrihetslagen; Act no. 1/1919), as in force at the relevant time, provided that the provisions of the Tort Liability Act applied to the payment of compensation for damage caused by the content of printed material.
39. Chapter 5, section 6, of the Tort Liability Act (vahingonkorvauslaki, skadeståndslagen, Act no. 412/1974, as amended by Act no. 509/2004), stipulates that damages may also be awarded for distress arising, inter alia, from an offence against liberty, honour, home or private life. Under Chapter 5, section 1, of the said Act, damages shall constitute compensation for personal injury and damage to property. Section 2 provides that a person who has suffered personal injury shall be entitled to damages to cover medical costs and other costs arising from the injury, as well as loss of income and maintenance and pain and suffering.
40. According to the government bill to amend the Tort Liability Act (HE 116/1998), the maximum amount of compensation for pain and suffering from, inter alia, bodily injuries had in the recent past been approximately FIM 100,000 (EUR 16,819). In the subsequent government bill to amend the Tort Liability Act (HE 167/2003, p. 60), it is stated that no changes to the prevailing level of compensation for suffering are proposed. In the recommendation of the Personal Injury Advisory Board (Henkilövahinkoasiain neuvottelukunta, Delegationen för personskade-ärenden) in 2008, compensation awards for distress in defamation cases can go up to EUR 10,000 and in cases concerning dissemination of information violating personal privacy up to EUR 5,000. On the other hand, the maximum award for, for example, attempted manslaughter, murder or killing varies between EUR 3,000 and EUR 5,000.
41. The Union of Journalists in Finland (Suomen Journalistiliitto, Finlands Journalistförbund ry) publishes Guidelines for Journalists (Journalistin ohjeet, Journalistreglerna) for the purposes of self-regulation. The 1992 Guidelines were in force at the material time and provided, inter alia, that matters falling in the sphere of private life, being detrimental to the relevant party or his or her near relative, should not be published unless the matters were of general significance (Article 24). The principles concerning the protection of an individual also apply to the use of information contained in public documents or other public sources. Information being public does not always mean that it is freely publishable (Article 29).
42. New Guidelines came into force in 2005, which noted that when publishing public material regard must be had to the protection of private life. Highly delicate information relating to one’s personal life may only be published with the consent of the person in question, or if such matters are of considerable public interest (Article 27).
43. Also the Council for Mass Media (Julkisen sanan neuvosto, Opinionsnämnden för massmedier), which is a self-regulating body established in 1968 by publishers and journalists in the field of mass communication and whose task it is to interpret good professional practice and defend the freedom of speech and publication, has issued a number of resolutions and statements, inter alia, in 1980 and 1981. The former concerned the content of private life and the latter disclosure of names in crime news coverage.
44. In its statement of 1980, the Council for Mass Media stated, inter alia, that the protection of private life applies, in principle, to all citizens. The greater and more profound social implications a matter has, the more important it is to be able to publish information thereon. The Council divided persons into three groups as to the level of protection of identity: (1) persons exercising political, economic or administrative power; (2) other public persons, for example in the sectors of entertainment, sports, arts or science; and (3) ordinary citizens. The Council noted that the protection of identity is narrowest for group 1 and most extensive for group 3. However, this scale was not to be used formally but the extent of protection should be interpreted on a case by case basis. A person’s position had a great significance in determining the protection of private life but that alone could not be considered as a decisive factor. The significance of a matter also had an important impact. The conduct of a well-known person appearing in public in connection with his or her professional tasks or public role does not as such belong to such person’s protected sphere of private life. On the contrary, information concerning lifestyle does normally belong to such person’s sphere of private life even though his or her sphere of protection is narrower than that of an ordinary citizen. In some cases information concerning a person’s lifestyle can be closely connected to his or her professional tasks in a way that its publication is justified. It is required, however, that the matter in question does have considerable general significance. Also, the publishing should not extend further than is necessary for the consideration of the matter. Finally, it is in accordance with good journalistic practice to see to it that the publishing does not cause undue suffering for the person in question or for his or her relatives.
45. On 10 July 2003 the Committee of Ministers of the Council of Europe adopted Recommendation No. Rec(2003)13 on the provision of information through the media in relation to criminal proceedings. In points 1, 2 and 8 of the principles appended to the recommendation, it stated as follows:
“The public must be able to receive information about the activities of judicial authorities and police services through the media. Therefore, journalists must be able to freely report and comment on the functioning of the criminal justice system, subject only to the limitations provided for under the following principles.
Respect for the principle of the presumption of innocence is an integral part of the right to a fair trial. Accordingly, opinions and information relating to on-going criminal proceedings should only be communicated or disseminated through the media where this does not prejudice the presumption of innocence of the suspect or accused.
The provision of information about suspects, accused or convicted persons or other parties to criminal proceedings should respect their right to protection of privacy in accordance with Article 8 of the Convention. Particular protection should be given to parties who are minors or other vulnerable persons, as well as to victims, to witnesses and to the families of suspects, accused and convicted. In all cases, particular consideration should be given to the harmful effect which the disclosure of information enabling their identification may have on the persons referred to in this Principle.”
VIOLATED_ARTICLES: 10
VIOLATED_PARAGRAPHS: 10-1
